Citation Nr: 1757705	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  10-37 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a rating in excess of 10 percent from November 14, 2008, to September 30, 2015; and a rating in excess of 20 percent thereafter, for post-operative residuals of a left ankle fracture, to include entitlement to an extraschedular rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Father




ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Marine Corps from July 1982 to December 1986.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the Milwaukee, Wisconsin, Regional Office (RO), which granted a 10 percent rating effective November 14, 2008. In January 2010, the Veteran had a hearing at the RO. In June 2012, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO. Transcripts of both hearings are in the record. 

In March 2014, the Board denied a rating in excess of 10 percent. The Veteran subsequently appealed to the United States Court of Appeals for Veterans' Claims (Court). In an August 2015 Memorandum Decision, the Court vacated the March 2014 Board decision as to the rating for the Veteran's left ankle disability and remanded the appeal to the Board.  In February 2016, the Board remanded the appeal to the RO. In February 2016, the RO increased the Veteran's rating to 20 percent effective September 30, 2015. In August 2016, the Director of Compensation Service denied entitlement to an extraschedular rating. In May 2017, the Board remanded the appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Board has determined that a new VA examination is necessary. The appeal is therefore REMANDED as below.
1.  Reasons for the Remand:

The February 2017 VA examination report states that the Veteran had pain on plantar flexion. The report does not state at what point the pain begins. This information is necessary to determine the Veteran's functional loss due to pain. See 38 C.F.R. §§ 4.40, 4.45 (2017); Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995).

2.  Schedule the Veteran for a VA ankle examination to obtain an opinion as to the current nature of his left ankle disorder. All indicated tests and studies should be accomplished and the findings reported in detail. 

The examination should include testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, with range of motion measurements of the opposite joint. IF THERE IS PAIN DURING RANGE OF MOTION TESTING, THE EXAMINER MUST EXPRESSLY STATE THE DEGREE AT WHICH PAIN BEGINS. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

3.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




